Title: To James Madison from Jared Irwin and Others, 20 March 1815
From: Irwin, Jared
To: Madison, James


                    
                        Sir,
                        Sunbury, (Pennsylv.) March 20. 1815.
                    
                    We ask permission to solicit the continuance of Captain John Baldy, of the 16th regiment of infantry, in the military service of the United States.
                    We have personally known him 8 or 10 years, and been observant of his conduct as a citizen, and as an officer. His habits are temperate, his demeanor conciliating and upright. As an officer he has been vigilant and zealous, active and patriotic. In the recruiting service, under adverse circumstances, his attachment to the government, his anxiety for the triumph of his country in a most “just and necessary war,” seconding the obligations of duty, rendered him eminently successful where others had totally failed. Captain Baldy, we believe, is now stationed at the Lazaretto below Philadelphia—wherever placed, we hazard nothing in the opinion, that as he has done, he will continue to do his duty with fidelity. In youth innured to labour, from infancy an ardent republican, he is neither a sunshine soldier, nor an occasional patriot. His family, as well as himself, have ever manifested a firm attachment to the policy and principles which have governed the recent and present administrations of the general government.
                    True, indeed, Sir, it is that, many must be disbanded—and we rejoice that many have powerful claims to their country’s distinction: should Captain Baldy’s retention, therefore, be deemed ineligible, we shall cheerfully acquiesce in a decision, directed as we know it will be, in minor and in greater matters, by a single and steady eye to the public good. Such have been your views, and such we doubt not they will continue. We are Sir, with much attachment, your obedt. servants.
                    
                        Jared Irwin[and four others]
                    
                